DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers (US 6,820,468 B2).
Regarding claim 1, Powers teaches an assembly/disassembly apparatus (30) (Col 2, Ln 43-45) for flanged mechanical device (Fig 2; Title; Abstract) (Examiner notes that “for flanged mechanical device” is functional language meaning it recites what a feature does rather than what is it (see MPEP 2173.05). A common definition of flange as defined by Merriam-Webster is “a rib or rim for strength, for guiding, or for 
A main body (32) comprising with a rear abutment sector (52) having at least a seat (42) (Fig 3; Col 2, Ln 53-55),
A coupling pin (50) housed in part in the seat (42) and extending from the seat (42) in a first direction (Fig 3; Col 3, Ln 12-13), 
A grabbing device (78) coupled to said main body (32) (Fig 2-3; Col 4, Ln 4-6),
An engagement mechanism (36) comprising at least a first and a second retaining arm (60), said first and second retaining arms (60) being movable together at least between a first (Fig 6) and a second positions, in which, in said first position the first retaining arm faces the rear abutment sector (52) and together with the rear abutment sector engage therebetween a first flange of the flanged mechanical device (the bottom right rib), while in said second position the second retaining arm faces the rear abutment sector (52) and together with the rear abutment sector engage therebetween the first flange and a second flange (the top right rib) of the flanged mechanical device (Fig 5, annotated Fig 6; Col 3, Ln 49-56) (Examiner is interpreting that the first position is depicted as seen in Fig 6 and the second position is the retaining arms (60) slightly rotated one to two degrees but not completely unclamped as seen in Figure 5).
Examiner further notes that the invention is drawn to an assembly/disassembly apparatus and the first flange and second flange of the mechanical device are not positively required and instead read as functional language. 

    PNG
    media_image1.png
    560
    761
    media_image1.png
    Greyscale

Regarding claim 2, Powers teaches said first and a second retaining arm (60), are movable together in a third safety position in which, the first retaining arm partially faces the rear abutment sector (52) and the second retaining arm partially faces the rear abutment sector (52) and the second retaining arm (60) partially faces the rear abutment sector (Col 3, Ln 49-56). Examiner is interpreting an intermediate position of first and second retaining arms (60), where the arms are not yet at the position depicted in Figure 6 yet partially facing the rear abutment sector (52), to be a third safety position.
Regarding claim 3, Powers teaches the engagement mechanism comprises a coupling shaft (68) rotatable coupled with said main body (32) and extending from the latter in said first direction, substantially parallel to the coupling pin (50) (Examiner is interpreting in an intermediate position of retaining arms (60), where the arms are not yet in the position depicted in Figure 6, the coupling shaft (68) extends from the first 
Regarding claim 4, Powers teaches the engagement mechanism is a camshaft mechanism, said first and second retaining arms being cams (Col 4, Ln 25-29).
Regarding claim 5, Powers teaches said coupling pin (50) is removably housed in part in the seat (42) (Fig 5).
Regarding claim 6, Powers teaches the apparatus comprising a fixing device (72) on said main body (32) extending substantially perpendicular with respect to said coupling pin (50) (Fig 2, 4; Col 3, Ln 61-63).
Regarding claim 7, Powers teaches said main body (32) is an arched body (Examiner notes portions of main body (32) resemble arches at least as seen in Fig 4 around reference numerals 46).
Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. Applicant's arguments are presented in italics below followed by Examiner's response.
In other words, both clamping members 60 (and associated rods 66) move simultaneously toward the pressure faces 22 of the dovetail 12 and are similarly situated (mirror image) relative to the tips 24 of the wear plates 48 and pressure faces 22 as shown in FIG. 6, or move simultaneously away from the pressure faces 22 and are similarly situated (mirror image) relative to the tips 24 of the wear plates 48 and pressure faces 22 as shown in FIG. 5. Having this configuration, it is not possible for one of the clamping members 60/66 to face toward a respective tip 24 of a respective wear plate 48 and a respective pressure face 22 of the dovetail 12 while the other clamping member 60/66 faces away from a respective tip 24 of a respective wear plate 48 and a respective pressure face 22 - in either the clamped or released positions.
	As stated in the rejection of claim 1 above, the first position is interpreted to be the positions of clamping members (60) in Figure 6 and the second position to be the clamping members (60) slightly rotated, for example a degree or two, but not at the fully unclamped position as depicted in Figure 5. In the newly amended claim 1, the first position requires the first retaining arm (the left member 60) engage a first flange (as stated in annotated Fig 6 above) with the rear abutment sector. In the second position, what is required is the second retaining arm (the right member 60) to engage the first flange and the second flange (as stated in annotated Fig 6 above) with the rear abutment sector. Despite both retaining arms moving together, the claimed limitations are met as there is no recitation that the first and second arm face different directions in the first and second positions.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726